UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1239



WILLIAM D. GARNER, Individually and as Person-
al Representative of the Estate of deceased,
Olga M. Garner,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-95-1648-JFM)


Submitted:   August 27, 1998             Decided:   September 10, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William D. Garner, Appellant Pro Se. Charles Joseph Peters, Sr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order pursuant to Fed.

R. Civ. P. 52(c) granting judgment in favor of the Defendant in

Appellant’s medical malpractice action. We review the district

court's findings of fact in support of the granting of a Rule 52(c)

motion under the clearly erroneous standard and its conclusions of

law de novo. See Carter v. Ball, 33 F.3d 450, 457 (4th Cir. 1994).

We have reviewed the record and the district court’s order and find

that the district court did not err in finding that Appellant’s

claims could not be maintained as a matter of law. Accordingly, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2